Citation Nr: 9923590	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  96-18 148A	)	DATE
	)
	)
                              
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic gastrointestinal disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic bronchitis to include chest pain (pleurisy, right).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for and a 
nervous disorder.




REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, family members and a friend


INTRODUCTION

The appellant had active service from April 1945 to May 1947.  

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") from a December 2, 1997, decision 
of the Board of Veterans' Appeals (the Board) that found new 
and material evidence to reopen claims of entitlement to 
service connection for a chronic gastrointestinal disability, 
chronic bronchitis, chest pain (pleurisy, right), hearing 
loss and a nervous disorder diagnosed as schizophrenia had 
not been submitted.  The Court vacated the December 2, 1997 
Board decision on this issue and remanded the case to the 
Board for another decision, taking into consideration matters 
raised in its order.  In June 1999, the veteran's 
representative submitted additional written argument.


FINDINGS OF FACT

1.  In a March 1960 rating decision, the RO denied claims of 
entitlement to service connection for a chronic 
gastrointestinal disability, chronic bronchitis, chest pain 
(pleurisy, right), hearing loss, and a nervous disorder; the 
veteran did not appeal the March 1960 rating decision. 

2.  The evidence regarding a chronic gastrointestinal 
disability, chronic bronchitis to include chest pain 
(pleurisy, right), hearing loss and a nervous disorder 
received since the final unappealed March 1960 rating 
decision bears directly or substantially upon the issue at 
hand, is not essentially duplicative or cumulative in nature, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim. 

3.  The claims of entitlement to service connection for 
chronic bronchitis, chest pain (pleurisy, right), hearing 
loss and a nervous disorder are supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.

4.  The claim of entitlement to service connection for a 
chronic gastrointestinal disability is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since March 1960 decision wherein the 
RO denied the veteran's claims of entitlement to service 
connection for chronic bronchitis to include chest pain 
(pleurisy, right), hearing loss, a gastrointestinal disorder 
and a nervous disorder is new and material, and the claims 
for service connection are reopened.  38 U.S.C. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (1998).

2.  The claims of entitlement to service connection for 
chronic bronchitis, chest pain including (pleurisy, right), 
hearing loss and a nervous disorder depression are well 
grounded.  38 C.F.R. § 5107 (West 1991).

3.  The claim of entitlement to service connection for a 
chronic gastrointestinal disorder is not well grounded.  
38 C.F.R. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service medical records reveal that the July 
1945 medical examination for entry into service showed a 
normal abdomen and chest X-ray, 15/15 hearing bilaterally and 
a normal nervous system and psychiatric status.  In July 1945 
he was treated for a headache, and it appears that his 
headache was associated with the possible excision of his 
right thumbnail.  In October 1945, the appellant was treated 
for an acute, moderate episode of bronchitis.  He was 
returned to duty after a 5-day hospitalization.  Similarly, 
in December 1945, he was hospitalized for about two weeks for 
treatment of mild, chronic gastritis of undetermined cause, 
after which he was returned to duty.   His hospital record 
reflects that he was complaining of burning pain, nausea and 
vomiting.  Although a possible peptic ulcer or 
gastroenteritis was suspected, an upper gastrointestinal X-
ray study was reported as showing a normal upper 
gastrointestinal tract.  At the time of this examination, his 
lungs were reported as clear and resonant and he provided a 
two-year history of gastrointestinal burning that was 
decreased by ingesting food.  

In January 1946, the appellant underwent a physical 
examination.  In a questionnaire, he was asked if he then had 
any reason to believe that he then had any wound, injury or 
disease, or any disability or impairment of health, whether 
or not incurred in military service.  He responded in the 
negative.  A contemporaneous service department examination 
reflects normal findings.  In April 1947, the appellant 
underwent a pre-separation physical examination and no 
abnormalities were noted.  His hearing was reported as 15/15 
bilaterally to the whispered voice, and his psychiatric 
status, lungs and chest X-ray as normal.  

When he applied for VA treatment in mid 1948 he mentioned 
hospitalization in late 1947.  In October 1947, while 
hospitalized for an acute bronchitis, the appellant 
complained of domestic difficulty and absented himself 
without authority from his hospitalization.  He reported a 
history of chest pain of more than a year.  The record 
mentions chronic cough, a negative chest X-ray and a few 
coarse rhonchi. 

The appellant first sought service connection in May 1949 for 
a left ear disorder, to include hearing loss.  He did not 
challenge a July 1949 rating decision that denied service 
connection.  In January 1952, he was treated for dermatitis 
that arose after he was administered penicillin.  While he 
was treated for 6 days, he left the hospital without 
consulting his treating physicians and the record mentions 
that he had a nervous temperament and was a chronic nail 
biter.  A chest X-ray was reported as negative and a history 
of pneumonia was noted.  A history of a negative upper 
gastrointestinal series for peptic ulcer disease was also 
mentioned.  

By applications received in 1952 and in 1960, the appellant 
sought service connection for a gastrointestinal disorder, an 
unspecified pulmonary disorder, and "nervousness."  He 
recalled a history of symptoms in the service and in the 
early 1950's for his stomach.  He did not report for an 
examination at the time of his 1952 claim.  

VA medical records reflect that the appellant was 
hospitalized from December 1959 to February 1960 for 
treatment of chronic bronchitis and pleurisy of the right 
lung.  It was then reported that his symptoms had been 
present for approximately 2 to 3 years and that there was a 
history of "some form" of chronic bronchitis and 
hospitalization in 1947 for acute bronchitis.  The diagnosis 
of chronic bronchitis and pleurisy on the right side with 
pleural effusion probably secondary to pneumonitis was 
reported.   

The RO in March 1960 denied service connection for chronic 
bronchitis, right-sided pleurisy, and a chronic 
gastrointestinal disability.  Service connection was also 
denied for a nervous disorder because of the lack of clinical 
evidence reflecting any symptomatology in service.  The 
appellant did not file a notice of disagreement with this 
rating decision.  

In October 1974, records received of the appellant's February 
1973 care by the John Peter Smith Hospital showed that he was 
hospitalized for five days for treatment for pneumonia and 
that he reported 13 years previously (i.e., in 1960), he had 
received a gunshot wound to the chest.  Pericarditis was 
ruled out.  

During the appellant's November 1974 VA hospitalization, a 
chest X-ray disclosed no acute chest disease.  A barium 
swallow resulted in normal findings of his gastrointestinal 
system, with no reflux or hiatal hernia demonstrated, 
although a probable ulcer crater was demonstrated.  He 
provided a 15 to 20 year history of epigastric burning.  The 
diagnoses were an antral ulcer, chest pain of unknown 
etiology, and neurotic anxiety.

The appellant was hospitalized from December 1974 to January 
1975 and schizophrenia, simple type was diagnosed and 
gastritis, ulcer and personality disorder were mentioned.  
Outpatient reports in early 1975 mention a possible antral 
ulcer and anxiety neurosis.

In April 1975, the appellant underwent a VA physical 
examination that showed a pertinently unremarkable clinical 
examination.  The ears were within normal limits.  Examiners 
noted that the appellant had experienced recurrent precordial 
pain for the previous two years.  The appellant reported 
epigastric pain of eight years duration. There was a probable 
ulcer crater in the prepyloric area.  Diagnoses were a 
history of heart disease of unknown etiology; a history of 
peptic ulcer disease; a history of chronic bronchitis and a 
history of mental illness. 

In a May 1994 statement, appellant opined that all of his 
then present illnesses were the result of his in-service 
pneumonia.  He submitted copies of service and medical 
records that had been previously reviewed.  

In a statement from the appellant's former spouse, it was 
reported that she was married to the appellant while he was 
in service and that he was then coughing and spitting up 
blood.  She recalled that he had severe pains in his chest, 
lapses of memory and severe headaches.        

A service comrade recalled that he was from the same hometown 
as the appellant, and they were in service at the same time 
although stationed separately.  He recalled that he saw the 
appellant in 1945 in Korea and recalled that the appellant 
was pale and sickly looking; that he had a bad cough; 
difficulty breathing; and that he could not retain food.  He 
next saw the appellant in 1947, and observed him to be in 
worse condition than in 1945.  

VA medical records were obtained reflecting ongoing treatment 
from June 1994 to May 1995 for epigastric pain, chest pain, 
vertigo and depression.  A chest X-ray was interpreted as 
showing pleural thickening.  An upper gastrointestinal series 
was reported as showing hiatal hernia with reflux.  

Copies of previously submitted, as well as more recent 
medical treatment records from the John Peter Smith Hospital 
were received for the time from February 1973 to February 
1991.  The records reflect ongoing care for shortness of 
breath, chest pain, epigastric pain, and the residuals of a 
1978 gunshot wound.  In particular, the Board notes a 
February 1978, December 1981 radiology interpreted as showing 
no active pulmonary disease.  A 1973 upper gastrointestinal 
series was interpreted as showing no abnormality and a repeat 
study in 1982 showed hiatal hernia.  Other record entries 
during the mid 1980's report chest pain and epigastric pain 
complaints.  A 1988 chest X-ray noted left side fibrosis in a 
history of smoking.  Duplicates of previously considered VA 
medical records were also received.  

In a May 1995 statement, the appellant's sister recalled that 
when he was separated from military service he was extremely 
depressed, nervous, forgetful and confused.  Separately his 
former spouse reiterated her earlier recollections.  

On a psychiatric examination in May 1996, the veteran related 
nightmares about a prison experience in service apparently 
related to a period of unauthorized leave of absence.  The 
principal psychiatric diagnosis was post-traumatic stress 
disorder (PTSD) with the reported stressors including prison 
experience.  The examiner opined that this was the most 
difficult case of PTSD he had seen.

In November 1996, the appellant testified in substance that 
his gastrointestinal symptoms began while he was in service 
because he was worried about his family.  He reported that 
his stomach was constantly upset and that while he attempted 
to obtain medical attention for his condition, it was not 
available where he was stationed in Korea.  He alleged that 
he reenlisted to secure a stateside assignment.   (T. 8).  
While he alleged that he received medical treatment for 
various disorders and injuries, he could not recall the 
nature of the illnesses or the treatment he received.  (T. 
9).  The appellant testified as to his current medications 
(T. 11-12).
His alleged that his hearing loss was attributable to an in-
service altercation where he was struck in the head.  (T. 
15).  He stated that his headaches began after another in-
service altercation.  (T. 16).  

The appellant's daughter stated that from her earliest 
memory, the appellant had problems with his stomach.  She 
stated that appellant would easily become upset, (T. 10).  
Mr. C., who had previously submitted a statement, reiterated 
the tenor of his earlier account.  (T. 11).   

In February 1997, the appellant underwent a VA physical 
examination.  The audiology examiner noted that the veteran 
had a positive noise exposure history in service and reported 
a diagnosis of noise induced and age associated hearing loss.  
A general medical examiner opined that the appellant might 
then have been experiencing hearing loss, tinnitus and 
vertigo, and that these conditions were attributable to the 
appellant's age and vascular changes.  The examiner noted a 
history of chronic bronchitis since service and pneumonia in 
service and thereafter.  Stomach problems for years were 
reported with bloating, belching nausea and anorexia symptoms 
recently reported.  Diagnostic impressions included a hiatal 
hernia with reflux, resulting in gastrointestinal complaints; 
no active ulcer, a good history of bronchitis that had moved 
into chronic obstructive bronchopulmonary disease, and 
headaches of a muscular tension type.  

A VA psychiatric examiner in 1997 reported that the veteran's 
narrative history included recollections of confinement in 
service.  The diagnostic impression was major depression 
probably related to the schizophrenic process and dementia, 
chronic, mild.  The examiner opined that not enough stressors 
nor was the course there to call this PTSD. 


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1131, 1153 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for psychosis although not 
otherwise established as incurred in service if manifested to 
a compensable degree within 1 year from the date of 
separation from service provided the period of service and 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309 (1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The veteran seeks to reopen his claims for service connection 
that the RO denied in a March 1960 rating decision that was 
not appealed.  When a claim is finally denied by the RO, the 
claim may not thereafter be reopened and allowed, unless new 
and material evidence has been presented.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104 (1998).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  The 1960 RO decision is the 
pertinent rating determination.

Review of the RO's findings in the March 1960 decision shows, 
in essence, that it found no competent medical evidence of a 
claimed disability having its inception in service.  The RO 
noted in its decision that the discharge examination showed 
no disability and that claims for stomach trouble and 
nervousness were first submitted in the 1950's.  The RO noted 
treatment for acute bronchitis and gastritis in service.  In 
addition the RO noted that service connection for a left ear 
disorder had been considered and denied in 1949 and though 
not clearly articulated in the 1960 determination, the notice 
letter would suggest that all disabilities previously claimed 
had been reconsidered.  

In the case at hand, the Board finds that new and material 
evidence has been submitted to warrant reopening the 
veteran's claims for service connection for respiratory, 
psychiatric, gastrointestinal and hearing disorders.  The 
specified basis of the RO's 1960 denial is changed by the 
additional evidence that includes a thorough medical 
evaluation of the veteran and relevant records that tend to 
link the veteran's current respiratory, hearing a psychiatric 
disorders to service.  Therefore, the evidence received since 
the 1960 decision is not essentially cumulative of earlier 
evidence.  The evidence of a current gastrointestinal 
disability shows hiatal hernia, which was not previously 
shown. 

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
section 3.156 to reopen the claim.  The additional evidence 
regarding the claimed disorders is not cumulative thereby 
passing the first test.  The Board finds that the evidence 
added to the record since the 1960 decision adds to 
previously reviewed evidence regarding psychiatric 
complaints, respiratory, hearing and gastrointestinal 
complaints since service and provides evidence of current 
disability.  The Board finds that the additional evidence 
viewed with that previously of record is new and material 
evidence as defined by the regulation.  It bears directly and 
substantially upon the issues at hand, and being neither 
solely duplicative nor cumulative, it is significant and must 
be considered in order to decide the merits of the claim 
fairly.  38 C.F.R. § 3.156(a).  

As new and material evidence has been submitted to reopen the 
veteran's claim for service connection for depression, the 
first element has been satisfied.  Accordingly, the Board's 
analysis must continue.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  The Board will address the second element of 
whether the veteran's claim is well grounded.

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence to reopen 
the claim.  That has been accomplished.  Then VA must 
determine whether a claim is well grounded based on a review 
of all the evidence of record; and lastly, if the claim is 
well grounded, VA must proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist has 
been fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran's claims for respiratory, psychiatric and hearing 
disabilities do meet this standard since the necessary 
medical nexus evidence is of record.  The other evidence, the 
most compelling being the recently added VA medical opinion 
and the psychiatric assessment of PTSD from Dr. Brophy, 
supplemented the recent RO hearing testimony.  Although a 
subsequent VA evaluations did not provide an opinion 
favorable to the claim, the recent opinion from Dr. Brophy 
did include an opinion of a nexus to service for the 
veteran's current PTSD and tat is all that is necessary to 
well ground a claim for PTSD.  Whether there is a clear 
diagnosis is an element to be considered in the adjudication 
on the merits.  As for respiratory disability and hearing 
loss, the nexus element is satisfied by the recent VA medical 
evaluation that took into account pertinent history.

In summary, the evidence shows respiratory complaints in 
service and current medical nexus evidence linking PTSD, 
hearing loss and respiratory disability to service.  In light 
of the finding herein that the veteran's claims for service 
connection for a psychiatric disorder, hearing disability and 
respiratory disability as claimed to be well grounded, the 
Board notes that the second element of the Elkins test has 
been met.  Accordingly, the Board's analysis may not end here 
without addressing the merits of the claim.  

As noted previously, VA must proceed to evaluate the merits 
of the claim but only after ensuring that the duty to assist 
has been fulfilled.  In this case the Board is inclined to 
defer further consideration of the claims for service 
connection of chronic bronchitis to include, chest pain 
(pleurisy, right), hearing loss and a nervous disorder the 
completion of additional development that will be discussed 
below in the remand portion of this decision.  

The Board finds that the claim for service connection for a 
gastrointestinal disorder is not well grounded as the 
additional evidence of hiatal hernia does not include the 
essential nexus evidence.  


ORDER

The veteran having submitted new and material evidence to 
reopen his claims of entitlement to service connection for a 
gastrointestinal disability, chronic bronchitis to include, 
chest pain (pleurisy, right), hearing loss and a nervous 
disorder, and having submitted a well grounded claims of 
entitlement to service connection for chronic bronchitis to 
include, chest pain (pleurisy, right), hearing loss and a 
nervous disorder, the appeal is allowed to this extent.

The veteran not having submitted evidence of a well grounded 
claim of entitlement to service connection for a 
gastrointestinal disability, the appeal is denied to this 
extent.

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board has determined that further development is 
essential to provide a record that will support an informed 
determination of the issues of service connection for hearing 
loss, a nervous disorder chronic bronchitis to include chest 
pain (pleurisy, right).  

Regarding a nervous disorder, the reported PTSD has been 
linked to incarceration in service.  This raises the question 
of the reason for incarceration, the length of time, etc. 
which are facts not available from the record.  The veteran's 
attorney argued in June 1999 that the claim is analogous to a 
personal assault circumstance and should be developed in 
accord with the applicable guidelines.  A complete record of 
the veteran's reported incarceration would appear to be 
significant in view of Dr. Brophy's opinion.  Obviously the 
record would allow for differing interpretations of the 
significance of any such incarceration.  There is also the 
question of applicable line of duty requirements in 
consideration of service connection.  

In view of the decision reopening the appellant's claims and 
finding the claims for service connection for hearing loss, a 
nervous disorder and chronic bronchitis to include chest pain 
(pleurisy, right), and well grounded, the RO must 
readjudicate the claim based on all evidence, both new and 
old after the duty to assist is fulfilled.

The Board has previously noted the medical evidence of 
significance.  However, without current examinations to 
clarify the veteran's hearing loss history, respiratory 
disorder and nervous disorder history, the Board concludes 
that the record is not adequately developed to permit an 
informed determination.  The conclusions were too equivocal 
regarding the etiology of current hearing and respiratory 
disorders to support an informed determination on the current 
record. 

Where the record before the Board is inadequate to render 
such determination, a remand to the RO is required in order 
to fulfill the statutory duty to assist.  Ascherl v. Brown, 
4 Vet. App. 371 (1993).  Accordingly, the case is REMANDED to 
the RO for the following action:

1.  The appellant and his attorney should 
be advised that they may submit 
additional evidence or argument on the 
matters at issue in this remand.  All 
contacts with the appellant should be 
directed through his attorney unless 
otherwise permitted. 

2.  The RO should ask that the veteran 
provide additional information regarding 
the time, place and duration of any 
period of incarceration in service.  The 
RO should then attempt to verify this 
information, including time lost during 
confinement and the authority for the 
veteran's confinement, through official 
channels.  The National Personnel Records 
Center correspondence of October 1996 
does not appear to rule out the existence 
of the veteran's personnel records. 

3.  The RO should contact the veteran 
through his attorney and request that he 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him or with whom he has consulted 
for any psychiatric disability, haring 
loss disability or respiratory disability 
prior to or since his separation from 
service.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA medical 
treatment the veteran has received since 
service.  A complete record of treatment 
provided by Dr. Brophy, including the 
results of any psychological testing he 
administered, should be requested.

4.  The RO should complete any additional 
development necessary to comply with the 
current development guidelines set forth 
in Manual M21-1, Part III, para. 5.14c in 
the manner suggested therein.  

5.  Following the above, the RO should 
schedule the veteran for a VA psychiatric 
examination by a board of two 
psychiatrist who has not previously 
examined him, if possible, to determine 
whether the veteran has PTSD that is 
related to an inservice stressor or other 
psychiatric disorder linked to service.  
The examination should be conducted with 
consideration given to the current and 
previous criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the stressor(s) that caused the disorder 
and the evidence relied on to establish 
the existence of the stressor(s).  The 
examiner must also comment explicitly 
upon whether there is a link between such 
inservice stressor or stressors and 
current symptoms.  The report should 
include rationale for all opinions 
expressed.  All necessary special studies 
or tests should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner for review in conjunction with 
the examination.

6.  The veteran should be scheduled for a 
VA pulmonary examination to determine the 
nature and probable etiology of any 
pulmonary disability found.  The examiner 
should be asked to provide an opinion as 
to the degree of probability that any 
current pulmonary disability is related 
to the pulmonary complaints reported in 
service.  The report of the examination 
should include rationale for all opinions 
expressed.  All necessary special studies 
or tests should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner for review in conjunction with 
the examination.

7.  The veteran should be scheduled for a 
VA audiology and otolaryngology 
examination to determine the nature and 
probable etiology of any hearing loss 
disability found.  The examiner should be 
asked to provide an opinion as to the 
degree of probability that any current 
hearing loss disability is related to the 
claimed noise exposure in service.  The 
report of the examination should include 
rationale for all opinions expressed.  
All necessary special studies or tests 
should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review in conjunction with the 
examination.

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

9.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should adjudicate the issues of 
entitlement to service connection for service 
connection for hearing loss, a nervous 
disorder and chronic bronchitis to include 
chest pain (pleurisy, right) on a de novo 
basis. 

If any benefit sought on appeal is not granted to the 
satisfaction of the veteran, he and his representative should 
be furnished an appropriate supplemental statement of the 
case that reflects the consideration undertaken and provided 
the applicable period to respond.  The case should then be 
returned to the Board for further consideration, if otherwise 
in order.  By this REMAND, the Board does not intimate, in 
any manner, the final outcome warranted with respect to the 
matter at issue.  No action is required of the veteran until 
he is notified.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

